Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-2495
                      Lower Tribunal No. F18-6687C
                          ________________


                               Roberto Isaac,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de
la O, Judge.


     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     SCALES, J.
         Roberto Isaac appeals his convictions and sentences for second

degree murder, kidnapping and conspiracy to commit kidnapping or murder,

or both, claiming that the trial court should have granted any or all of the

relief sought in Isaac’s post-trial Joint Omnibus Motion for Judgment of

Acquittal, Motion for a New Trial, and Motion for Arrest of Judgment.

(“Omnibus Motion”). 1 For the following reasons, we affirm.

    I.     RELEVANT FACTS AND PROCEDURAL HISTORY

         On June 1, 2011, Camilo Salazar (“the victim”) was kidnapped and

killed. The victim was abducted in public, bound by his hands and feet, and

put in the cab of a pickup truck. The victim was eventually transferred to a

different vehicle and driven to a deserted area where he was brutally beaten,

had his throat slit, and was set on fire from the waist down. The medical

examiner confirmed that the multiple injuries sustained by the victim caused

his death and that the manner of death was homicide.

         By Amended Information, the State charged Isaac and others with

second degree murder with a weapon, kidnapping and conspiracy to commit




1
 Isaac was tried below with an alleged co-conspirator, Alexis Vila Perdomo,
who joined Isaac in the Omnibus Motion.


                                     2
kidnapping or murder, or both. Following a jury trial, Isaac was convicted of

kidnapping and conspiracy as charged, and of second degree murder.2

          Thereafter, Isaac filed his Omnibus Motion. Prior to sentencing, the

trial court conducted a hearing on the Omnibus Motion and denied every

aspect of it therein, except for the motion for new trial. The trial court denied

the motion for new trial via a subsequent written order.

          The trial court sentenced Isaac to life imprisonment for the second

degree murder and kidnapping convictions and to fifteen years in prison for

the conspiracy conviction, all to run concurrently and with credit for time

served. Isaac timely appealed his convictions and sentences.

    II.      ANALYSIS

          In this appeal, as below, Isaac argues that he is entitled to relief for any

or all of the reasons set forth in his Omnibus Motion. We disagree and

address each aspect of the Omnibus Motion in turn.

          A. The Motion for Judgment of Acquittal

          “A motion for judgment of acquittal is reviewed de novo to determine

whether the evidence is legally sufficient to support the jury’s verdict.”

Jefferson v. State, 243 So. 3d 1014, 1017 (Fla. 3d DCA 2018). “In moving


2
 The jury found that Isaac did not carry, use, display or threaten to use a
weapon in the course of committing the murder.


                                            3
for a judgment of acquittal, a defendant admits all facts and evidence

adduced at trial, and all reasonable inferences that may be drawn from such

evidence must be viewed in a light most favorable to the State.” Id. “If, after

viewing the evidence in the light most favorable to the State, a rational trier

of fact could find the existence of the elements of the crime beyond a

reasonable doubt, sufficient evidence exists to sustain a conviction.” Pagan

v. State, 830 So. 2d 792, 803 (Fla. 2002); see also Holmes v. State, 320 So.

3d 337, 341 (Fla. 3d DCA 2021) (“If there is substantial, competent evidence

to support the jury’s verdict, the appellate court must affirm.”).

      In his motion for judgment of acquittal, Isaac argued that the State

failed to present competent, substantial evidence below to support any of the

charges against him. The trial court disagreed and, on de novo review, so

do we.

      As to the kidnapping charge, the State presented the testimony of Ariel

Gandulla Sarria (“Gandulla”), an individual charged with the same crimes as

Isaac, but who entered into a plea deal with the State in return for his trial

testimony. Gandulla testified that he was with Isaac when he witnessed Isaac

abduct the victim, place the victim in plastic handcuffs, and put the victim in

the cab of Isaac’s rented pickup truck. After the victim was confined within

the truck, Isaac told Gandulla that the victim was going to “get a beat-down.”



                                       4
Isaac eventually transferred the victim to the backseat of the car of another

co-conspirator, Manuel Marin. Gandulla drove off in Isaac’s rented pickup

truck, leaving Isaac with Marin and the captive victim. We conclude that this

direct testimony from Gandulla constitutes competent, substantial evidence

to support the kidnapping conviction. See § 787.01(1)(a)3., Fla. Stat. (2011)

(defining “kidnapping” as “forcibly . . . confining, abducting, or imprisoning

another person against her or his will and without lawful authority, with intent

to . . . [i]nflict bodily harm upon or to terrorize the victim”).

      As to the conspiracy charge, we conclude that Gandulla’s trial

testimony, reinforced by the cellphone records of Isaac, Gandulla and the

other charged co-conspirators, as well as other exhibits and testimony

presented at trial, constitute competent, substantial evidence of an

agreement to kidnap or murder the victim, or both. See § 777.04(3), Fla. Stat.

(2011) (“A person who agrees, conspires, combines, or confederates with

another person or persons to commit any offense commits the offense of

criminal conspiracy[.]”). Indeed, this Court affirmed co-defendant Alexis Vila

Perdomo’s conspiracy conviction on the same evidence. See Perdomo v.

State, 46 Fla. L. Weekly D2459, 2021 WL 5349371, at *1 (Fla. 3d DCA Nov.

17, 2021).




                                          5
      Finally, we conclude the State presented competent, substantial

evidence that Isaac was a principal to the victim’s second degree murder.

See § 782.04(2), Fla. Stat. (2011) (defining second degree murder as “[t]he

unlawful killing of a human being, when perpetrated by an act imminently

dangerous to another and evincing a depraved mind regardless of human

life, although without any premeditated design to effect the death of any

particular individual”). Gandulla testified that Isaac abducted the victim and

brought the victim to Marin so that the victim would “get a beat-down.” After

meeting up with Marin, Isaac transferred the victim from Isaac’s rented

pickup truck to the back of Marin’s car and stayed with Marin and the captive

victim. Gandulla drove off in the truck. Isaac and Marin’s cellphone data and

toll records from Florida’s Turnpike established that Isaac accompanied

Marin to the site where the victim was beaten, stabbed and set on fire.

Gasoline was used as the accelerant on the victim’s body. Gandulla testified

that when Isaac met up with Gandulla to retrieve Isaac’s rented truck, Isaac

smelled of gasoline. At this follow-up encounter, Isaac told Gandulla that the

victim had “gott[en] a beating.”

      While Isaac claims there was no evidence introduced at trial that Isaac

stabbed the victim or that Isaac knew or intended that the victim would be

killed, such evidence was not required to make Isaac a principal to second



                                      6
degree murder. “Where . . . the defendant was a willing participant in the

underlying felony and the murder resulted from forces that they set in

motion,” the defendant is guilty as a principal for the acts physically

committed by another. Johnson v. State, 36 So. 3d 170, 172 (Fla. 3d DCA

2010). It, therefore, does not matter if Isaac was the one who slit the victim’s

throat or whether Isaac knew or intended for it to happen. Moreover, the

medical examiner testified that the cause of death was attributable to the

knife wounds and the skull fractures administered during the beating of the

victim. Viewing the evidence introduced below in the light most favorable to

the State, Isaac willfully participated in the beating.

      For these reasons, we affirm the trial court’s denial of Isaac’s motion

for judgment of acquittal.

      B. The Motion for Arrest of Judgment 3


3
  “A motion for arrest of judgment is a postverdict motion made to prevent an
entry of judgment in a criminal case after a verdict of guilty has been
rendered.” 15A Fla. Jur 2d Criminal Law – Procedure § 2232 (2021). Florida
Rule of Criminal Procedure 3.610, the rule governing motions for arrest of
judgment, provides:

      The court shall grant such a motion only if:

       (a) the indictment or information on which the defendant was
           tried is so defective that it will not support a judgment of
           conviction;

       (b) the court is without jurisdiction of the cause;

                                        7
      In his post-trial motion for arrest of judgment, Isaac argued that the

Amended Information’s conspiracy charge 4 was defective because it alleged

that Isaac had conspired to commit one or more felonies – i.e., conspiracy

to commit kidnapping or murder, or both – in the same count. Because Isaac

waited until the trial concluded to challenge the propriety of the charge, Isaac

“is required to show not that the [information] is technically defective but that

it is so fundamentally defective that it cannot support a judgment of

conviction.” Ford v. State, 802 So. 2d 1121, 1130 (Fla. 2001); Fla. R. Crim.

P. 3.610 (“The court shall grant a motion in arrest of judgment only if . . . the

indictment or information on which the defendant was tried is so defective

that it will not support a judgment of conviction[.]”); DuBoise v. State, 520 So.




       (c) the verdict is so uncertain that it does not appear therefrom
           that the jurors intended to convict the defendant of an
           offense for which the defendant could be convicted under
           the indictment or information; or

       (d) the defendant was convicted of an offense for which the
           defendant could not be convicted under the indictment or
           information.

Fla. R. Crim. P. 3.610 (emphasis added).
4
  Section 777.04(3) of the Florida Statutes (2011) provides that “[a] person
who agrees, conspires, combines, or confederates with another person or
persons to commit any offense commits the offense of criminal conspiracy .
. . .”

                                       8
2d 260, 265 (Fla. 1988) (recognizing that “a charging document which is

subject to pre-trial dismissal can nevertheless withstand a post-trial motion

for arrest of judgment”). “An information is fundamentally defective only

where it totally omits an essential element of the crime or is so vague,

indistinct or indefinite that the defendant is misled or exposed to double

jeopardy.” State v. Burnette, 881 So. 2d 693, 695 (Fla. 1st DCA 2004); Fla.

R. Crim. P. 3.140(o).

        We conclude that the Amended Information’s conspiracy charge is not

fundamentally defective. As noted by the trial court, Florida Rule of Criminal

Procedure 3.140(k)(5) expressly permits an information to contain

alternative or disjunctive allegations. 5 It, therefore, is permissible to allege –

as occurred here – that the defendant conspired to commit one or more

criminal offenses in the same count of the information. See Epps v. State,

354 So. 2d 441, 442 (Fla. 1st DCA 1978) (“A single conspiracy may have for

its object the violation of two or more criminal laws or two or more substantive


5
    The rule provides, in relevant part:

        Alternative or Disjunctive Allegations. For an offense that may be
        committed by 1 or more of several acts, or by 1 or more of several
        means, or with 1 or more of several intents or results, it is
        permissible to allege in the disjunctive or alternative such acts,
        means, intents, or results.

Fla. R. Crim. P. 3.140(k)(5).

                                           9
offenses.”); Kirkpatrick v. State, 412 So. 2d 903, 905 (Fla. 4th DCA 1982)

(“Where a conspiracy has as its object the commission of several different

crimes, proof of the conspiracy to commit any single one of the crimes

charged is sufficient.”); Corbo v. State, 347 So. 2d 133, 135 (Fla. 3d DCA

1977) (approving an information charging the defendant with conspiring to

discharge a destructive device, to commit arson, to unlawfully transport

explosives and to unlawfully possess explosives). “The essence of the

offense [of conspiracy] is the agreement to commit a criminal act or acts, and

if a single agreement exists, only one conspiracy exists even if the

conspiracy has as its objectives the commission of multiple offenses; and

the conspiracy continues to exist until consummated, abandoned, or

otherwise terminated by some affirmative act.” Doolin v. State, 650 So. 2d

44, 44-45 (Fla. 1st DCA 1995). 6

      For these reasons, we affirm the denial of Isaac’s motion for arrest of

judgment.

      C. The Motion for New Trial


6
 We find inapposite this Court’s decision in State v. Giardino, 363 So. 2d
201 (Fla. 3d DCA 1978). It suffices to say that the Amended Information’s
conspiracy charge against Isaac is not at all like the conspiracy indictment in
Giardino that this Court found “mired in hopeless confusion” as to “the
participants in, as well as the unlawful object and nature of the charged
conspiracy.” Id. at 203, 204.


                                      10
      In his motion for new trial, Isaac’s argument was four-fold: (i) the

Amended Information was fundamentally defective; 7 (ii) the trial court erred

in denying Isaac’s request for a special jury instruction on multiple

conspiracies; (iii) the trial court erred in denying defense counsel’s request

that the court conduct a post-trial interview of a juror; and (iv) the State’s

cellphone expert was not qualified under Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). We affirm the trial court’s denial

of Isaac’s motion for new trial.

      In section II. B., supra, this Court concluded that the Amended

Information’s conspiracy claim was not fundamentally defective. The trial

court did not abuse its discretion in refusing to give the special jury instruction

for multiple conspiracies because Isaac failed to satisfy the three-part test

set forth in Stephens v. State, 787 So. 2d 747, 756 (Fla. 2001). Isaac’s

request that the trial court conduct a post-verdict interview of a juror was

untimely under Florida Rule of Criminal Procedure 3.575; even if timely

raised, the trial court did not abuse its discretion in denying the interview

request. See Foster v. State, 132 So. 3d 40, 65 (Fla. 2013). At trial, Isaac

did not make any contemporaneous objection to the cellphone expert’s



7
 Isaac raised this same claim in his motion for arrest of judgment discussed,
supra, in section II. B.

                                        11
qualifications under Daubert or section 90.702 of the Florida Statutes;

therefore, the issue was not preserved for appellate review. See Philip Morris

USA Inc. v. Gore, 238 So. 3d 828, 830 (Fla. 4th DCA 2018).

   III.      CONCLUSION

          Finding that Isaac is not entitled to relief on any of the grounds raised

in his Omnibus Motion, we affirm the trial court’s denial of Isaac’s Omnibus

Motion and Isaac’s convictions and sentences for second degree murder,

kidnapping and conspiracy to commit kidnapping or murder, or both.

          Affirmed.




                                          12